Citation Nr: 1415015	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-35 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In April 2013, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Denver RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After the issuance of the August 2011 Supplemental Statement of the Case, the Veteran submitted relevant TRICARE medical records regarding her hypothyroidism.  See 38 C.F.R. § 20.1304(c).  The records discuss the Veteran's current treatment for hypothyroidism.  Since the Veteran did not waive review of the evidence by the RO as the agency of original jurisdiction (AOJ), the Board sent the Veteran a letter requesting written waiver and gave the Veteran 45 days to respond.  If the Veteran did not respond with the 45 days, then the Board stated that it would remand the appeal to the RO to review in the first instance.  The Board received no response from either the Veteran or her representative within the 45-day period.  

Since it is necessary to remand the claim for the above reason, the RO/AMC should also take this opportunity to provide an examination to the Veteran, since her last official VA examination was three years ago.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity of her hypothyroidism.

2. Then, readjudicate the remanded claim, with consideration of the medical records the Veteran submitted to the Board.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

